Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0326858 A1 to Thoppil et al (herein referred to as Thoppil) in view of US 2014/0149351 A1 to Bernbo et al (herein Bernbo).
Referring to claim 1, Thoppil discloses a method comprising:      uploading, by a computer system, a first copy of a data object to a first region of a cloud object storage platform ([0062-0064] & Figure 4E, first object 442 to primary object store 408);      uploading, by the computer system, a second copy of the data object to a second region of the cloud object storage platform, the second copy being identical to the first copy ([0062], “In this way, the first object 442 and the second object 444 comprise the same data 440” & Figure 4E, second object 444 to mirror object store 410);      attempting, by the computer system, to read the first copy of the data object from the first region (Figure 4F, box 452); and 
Referring to claim 2, Thoppil discloses wherein object failures within each of the first and second regions are correlated (Figure 4F, box 452; object failures are “correlated” in the since that if one fails, the other object is copied to replace it).
Referring to claim 3, Thoppil discloses wherein object failures across the first and second regions are independent (Figure 4F, box 452; object failures are “independent” in the since that one object can fail while the other copy doesn’t).
Referring to claim 4
Referring to non-transitory computer readable storage medium claims 8-11 and computer system claims 15-18, the claims recite similar limitations as found in the rejections of claims 1-4 above, therefore, are similarly rejected as unpatentable over Thoppil in view of Bernbo.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thoppil in view of Bernbo in further view of US 2012/0713531 A1 to Prahlad et al (herein Prahlad).
Referring to claims 5, 12, and 19, Thoppil in view of Bernbo substantially discloses all limitations, however, does not explicitly disclose wherein metadata for the data object is maintained in a metadata database that resides solely at the first region.  However, in an analogous art, Prahlad discloses an object storage system including a metadata database (Figure 5, metabase 555).  The metabase is stored in a single place such as computing device 515 ([0183]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a metadata database taught by Prahlad within Thoppil in order to benefit by being able to perform various data management operations based on data characteristics rather than just data location (Prahlad, [0037]).
Allowable Subject Matter
Claims 6, 7, 13, 14, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-12, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112